Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS AGREEMENT (“Agreement”) is by and between THE BON-TON STORES, INC., a
Pennsylvania corporation (the “Company”), and ANTHONY BUCCINA (the “Employee”)
as of the 1st day of February, 2009.
W I T N E S S E T H:
WHEREAS, Employee is currently party to an Employment Agreement dated June 1,
2006, the term of which expires January 31, 2009 (the “Prior Employment
Agreement”); and
WHEREAS, the Company and Employee have agreed upon terms upon which Employee
will continue his employment with the Company.
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound hereby, the Company and Employee agree
as follows:
1. Position and Responsibilities.

(a) The Company hereby employs Employee and Employee hereby accepts continued
employment by the Company as the Company’s Vice Chairman, President —
Merchandising. Employee will perform duties as determined by the Chief Executive
Officer of the Company. Employee shall report directly to the Chief Executive
Officer or such other senior executive officer of the Company designated by the
Chief Executive Officer or the person performing the duties of the Chief
Executive Officer. In addition, Employee shall be a member of the Management
Committee and the Operating Committee.
(b) Throughout the term of this Agreement, Employee shall devote his entire
working time, energy, attention, skill and best efforts to the affairs of the
Company and to the performance of his duties hereunder in a manner that will
faithfully and diligently further the business and interests of the Company.
Approval of board memberships and participation in lectures and teaching
activities will be at the discretion of the Chief Executive Officer; however,
such approval will not be unreasonably withheld, provided that such activities
do not significantly interfere with Employee’s duties under this Agreement.
Employee shall comply with the Company’s Code of Ethical Standards and Business
Practices.

2. Term and Renewal. This Agreement shall become effective on February 1, 2009,
provided that this Agreement has been signed by Employee and the Company and
these terms approved by the Human Resources and the Compensation Committee
(“HRCC”) of the Company’s Board of Directors. The initial term shall continue
through April 30, 2011, unless sooner terminated in accordance with paragraph 10
below (the “Initial Term”). Unless terminated by either party not later than the
last Friday in January preceding the termination date of the Agreement, this
Agreement shall renew for successive one-year terms beginning May 1st of each
such year.

 

 



--------------------------------------------------------------------------------



 



3. Place of Performance. Employee shall be based at the office of the Company in
Milwaukee, Wisconsin, except for travel required for Company business.
4. Compensation.
(a) Salary. Employee shall receive a base salary (the “Base Salary”) at the
annual rate of $791,800, effective February 1, 2009. This Base Salary, less
taxes and normal deductions, shall be paid to Employee in substantially equal
installments in accordance with the Company’s regular executive payroll
practices in effect from time to time. The Base Salary may be reviewed from time
to time, but no less than annually, during the term of this Agreement by the
Chief Executive Officer (subject to review by the HRCC) to ascertain whether, in
the Company’s sole discretion, such Base Salary should be increased, and once
increased, such Base Salary shall not be decreased. The first such salary review
shall occur for Fiscal Year 2009 consistent with the Company’s practice for such
year for similar senior executives.
(b) Restricted Shares. On February 2, 2009, Employee will be granted 100,000
restricted shares of the Company’s Common Stock (“Restricted Shares”) pursuant
to the terms of the 2000 Stock Incentive and Performance-Based Award Plan (the
“SIP”). Employee’s ownership of the Restricted Shares will vest on April 30,
2011, provided he is still employed on such date.
(c) Performance Based Compensation.
(i) Annual Bonus.
A. For the Company’s Fiscal Year 2009 and thereafter, Employee shall be eligible
for a bonus under the Cash Bonus Plan (the “Annual Bonus”) with the following
parameters: a target bonus of 100% of Employee’s Base Salary in effect on the
last day of the relevant fiscal year; a threshold bonus and a maximum bonus
shall be as determined from time to time by the Company consistent with other
similar senior executives under the Cash Bonus Plan. The performance measures
and weighting of these performance measures shall be determined by the HRCC
consistent with its determinations for other senior executives under the Cash
Bonus Plan.
B. Nothing herein is a guarantee that any Annual Bonus will be paid.
C. To the extent reasonably practicable, the Annual Bonus shall be computed
within 90 days following the close of the Company’s fiscal year and paid within
30 days of its computation. Employee must be employed on the last day of the
Company’s fiscal year to receive an Annual Bonus with respect to that fiscal
year.

 

2



--------------------------------------------------------------------------------



 



(ii) Performance-Based Award of Restricted Shares. Employee will be eligible to
receive 50,000 restricted shares of the Company’s Common Stock as a
performance-based award for Fiscal Year 2009 and 50,000 restricted shares of the
Company’s Common Stock as a performance-based award for Fiscal Year 2010 as set
forth in a Stock Agreement entered into pursuant to the terms of the SIP.
5. Allowances. The Company will reimburse employee on a one-time basis for
reasonable attorneys fees expended in review and negotiation of this Agreement,
up to a maximum of $5,000.
6. Medical Insurance. During the term of his employment, Employee and his
eligible dependents shall be eligible to participate in the Company’s group
medical, dental and vision plans (the “Health Plans”) in accordance with the
terms of the Health Plans and, subject to the restrictions and limitations
contained in the insurance agreement or agreements. In the event employment is
terminated and Employee receives severance benefits, Employee and his eligible
dependents shall continue to participate in the Health Plans in which Employee
is enrolled at the time of termination, subject to the restrictions and
limitations contained in the insurance agreement or agreements. Employee’s
eligibility shall be for the greater of the remaining term or two years. The
Company shall pay the company contribution for such Health Plans, and Employee
shall pay the associate portion of Health Plan costs, as in effect at such time.
7. Other Benefits. Employee shall be eligible to participate in the Company’s
profit sharing plan, deferred compensation plan, discount program, vacation
plan, long-term disability plan and employee benefit programs generally made
available to other employees of the Company, subject to their respective
generally applicable eligibility requirements, terms, conditions and
restrictions; provided, however, that severance payments under this Agreement
shall be in lieu of any severance benefits otherwise provided by the Company.
However, nothing in this Agreement shall preclude the Company from amending or
terminating any such insurance, benefit, program or plan so long as the
amendment or termination is applicable to the Company’s executives participating
in such insurance, benefit, program or plan generally. Moreover, the Company’s
obligations under this provision shall not apply to any insurance, benefit,
program or plan made available on an individual basis to one or more select
executive employees by contract if such insurance, benefit, program or plan is
not made available to all executive employees. With respect to Employee’s
participation in the Company’s vacation plan, Employee shall be eligible for
four weeks vacation per calendar year, which vacation entitlement shall be
pro-rated in any calendar year in which Employee does not work the entire
calendar year.

 

3



--------------------------------------------------------------------------------



 



8. Supplemental Executive Retirement Plan. Employee is a participant in the
Carson Pirie Scott & Company Supplemental Executive Retirement Plan (the
“SERP”). The Company and the Employee agree that the SERP shall pay to Employee,
net of required withholding and deductions, a single sum distribution of the
present value of his accrued benefit based on the net present value of such
accrued benefit as of February 1, 2009. Payment shall be made on a date selected
by the Company as soon as practical after February 15, 2009, in order to permit
the Company to obtain the January 2009 interest rate assumption and for the
Company’s actuaries to make the necessary computations. The provisions of this
paragraph are intended to be an election as to the time and manner of payment of
a nonqualified deferred compensation benefit consistent with the transitional
rules contained in proposed Treasury Regulations promulgated pursuant to
Internal Revenue Code (“Code”) Section 409A.
9. Business Expenses. The Company shall pay or reimburse Employee for reasonable
entertainment and other expenses incurred by Employee in connection with the
performance of Employee’s duties under this Agreement upon receipt of vouchers
therefor and in accordance with the Company’s regular reimbursement procedures
and practices in effect from time to time.
10. Termination of Employment. Notwithstanding any other provision of this
Agreement, Employee’s employment and all of the Company’s obligations or
liabilities under this Agreement may be terminated immediately, excluding any
obligations the Company may have under paragraph 11 below, in any of the
following circumstances:
(a) Disability or Incapacity. In the event of Employee’s physical or mental
inability to perform his essential duties hereunder, with or without reasonable
accommodation, for a period of 13 consecutive weeks or for a cumulative period
of 26 weeks during the term of this Agreement.
(b) Death of Employee. In the event of Employee’s death.
(c) Resignation for Good Reason. Employee may resign for “Good Reason,” defined
below, upon 30 days’ written notice by Employee to the Company except as set
forth in paragraph 10(d) below. The Company may waive Employee’s obligation to
work during this 30-day notice period and terminate his employment immediately,
but if the Company takes this action in the absence of agreement by Employee,
Employee shall receive the salary that otherwise would be due through the end of
the notice period. For purposes of this Agreement, “Good Reason” shall mean any
of the following violations of this Agreement by the Company: any reduction in
Employee’s Base Salary; except as provided in this Agreement, any reduction in
Employee’s potential bonus target percentage amounts; any relocation of Employee
from Milwaukee, Wisconsin; and any substantial breach by the Company of any
material provision of this Agreement. Notwithstanding the foregoing, the acts or
omissions described above shall not constitute “Good Reason” unless Employee
provides the Company with written notice detailing the matters he asserts to be
“Good Reason” which the Company does not cure within thirty (30) days of
receiving the written notice.

 

4



--------------------------------------------------------------------------------



 



(d) Change of Control. In the event of a Change of Control of the Company,
provided the Company or Surviving Company (as defined below) continues to pay
Employee his Base Salary and provide materially comparable benefits, Employee
shall be prohibited from resigning for Good Reason for a period of six months
following the Change of Control. For purposes of this Agreement, a Change of
Control shall be deemed to occur if:
(i) any person who is not an affiliate of the Company on the date hereof becomes
a beneficial owner of a majority of the outstanding voting power of the
Company’s capital stock;
(ii) the shareholders of the Company approve and there is consummated any plan
of liquidation providing for the distribution of all or substantially all of the
Company’s assets;
(iii) there is consummated a merger, consolidation or other form of business
combination involving the Company, or, in one transaction or a series of related
transactions, a sale of all or substantially all of the assets of the Company,
unless, in any such case:
(A) the business of the Company is continued following such transaction by a
resulting entity (which may be, but need not be, the Company) (the “Surviving
Company”); and
(B) persons who were the beneficial owners of a majority of the outstanding
voting power of the Company immediately prior to the completion of such
transaction beneficially own, by reason of such prior beneficial ownership, a
majority of the outstanding voting power of the Surviving Company (or a majority
of the outstanding voting power of the direct or indirect parent of the
Surviving Company, as the case may be) immediately following the completion of
such transaction; or
(iv) any person beneficially owns shares of the Company’s capital stock
possessing a greater voting power than held in the aggregate by M. Thomas
Grumbacher, any member of his family, any trust for the primary benefit of M.
Thomas Grumbacher or any member of his family, and any charitable foundation of
which M. Thomas Grumbacher is a founder or co-founder with his wife
(collectively, the “Grumbacher Affiliates”), or if the Grumbacher Affiliates
control less than twenty percent (20%) of the outstanding voting power of the
Company’s capital stock.
For purposes of this definition, the terms “person,” “beneficial owner,”
“beneficial ownership,” “affiliate” and “control” shall have the meanings
ascribed to such terms under Sections 13(d) and 3(a)(9) and Rule 13d-3 under the
Securities Exchange Act of 1934 as amended, and Rule 501 under the Securities
Act of 1933 as amended, as applicable.
(e) Discharge for Cause. The Company may discharge Employee at any time for
“Cause,” which shall be limited to: Employee’s material and serious breach or
neglect of Employee’s responsibilities; willful violation or disregard of
standards of conduct established by law; willful violation or disregard of
standards of conduct established by Company policy as may from time to time be
communicated to Employee; fraud, willful misconduct, misappropriation of funds
or other dishonesty; conviction of a crime of moral turpitude; any
misrepresentation made in this Agreement; or any material breach by Employee of
any provision of this Agreement (including, without limitation, acceptance of
employment with another company or performing work or providing advice to
another company, as an employee, consultant or in any other similar capacity
while still an employee of the Company).


 

5



--------------------------------------------------------------------------------



 



(f) Discharge without Cause. Notwithstanding any other provision of this
Agreement, Employee’s employment and any and all of the Company’s obligations
under this Agreement (excluding any obligations the Company may have under
paragraph 11 below) may be terminated by the Company at any time without Cause.
11. Payments Upon Termination.
(a) Discharge Without Cause, Resignation for Good Reason, or End of Term. If
Employee is discharged without Cause or resigns for Good Reason during the
Initial Term or the first one-year renewal term ending April 30, 2012, or the
Initial Term is not renewed for an additional one year term ending April 30,
2012, Employee shall receive severance pay equal to the greater of (i) his Base
Salary for the remaining term of this Agreement or (ii) two times his then Base
Salary. The severance payment shall be payable in a lump sum as soon as
practicable following the six (6) month anniversary of Employee’s termination of
employment. The severance payment will be made provided that Employee signs and
does not timely revoke a general release of claims (including, without
limitation, contractual, common law and statutory claims) against the Company
and its officers, directors, employees and agents. This severance payment shall
be in lieu of any other severance payment to which Employee is entitled by
reason of the Prior Employment Agreement or any severance plan sponsored by
Saks, Inc. or the Company. Employee will also receive any vested benefits to
which Employee is entitled under the Company’s stock options and employee
benefit plans in accordance with, to the extent provided in, and subject to the
restrictions and payout schedules contained in these plans.
(b) Death or Disability/Incapacity.
(i) Upon death, Employee’s estate’s sole entitlement will be to Base Salary for
any days worked prior to his death, amounts payable on account of Employee’s
death under any insurance or benefit plans or policies maintained by the
Company, and any vested benefits to which Employee is entitled under the
Company’s stock option and employee benefit plans in accordance with, to the
extent provided in, and subject to the restrictions and payout schedules
contained in those plans.
(ii) On termination for disability or incapacity, Employee’s sole entitlement
will be to Base Salary for any days worked prior to the date of termination,
amounts payable on account of disability or incapacity under any insurance or
benefit plans or policies maintained and any vested benefits to which Employee
is entitled under the Company’s stock option and employee benefit plans in
accordance with, to the extent provided in, and subject to the restrictions and
payout schedules contained in those plans.
(c) Discharge for Cause. If Employee is discharged for Cause or resigns without
Good Reason, Employee’s sole entitlement will be the receipt of Base Salary for
any days worked through the date of termination and any vested benefits to which
Employee is entitled under the Company’s stock option and employee benefit plans
in accordance with, to the extent provided in, and subject to the restrictions
and payout schedules contained in those plans.

 

6



--------------------------------------------------------------------------------



 



(d) Change of Control.
(i) Upon a Change of Control as defined in paragraph 10(d) while Employee is
employed pursuant to this Agreement, if Employee is discharged without Cause or
resigns for Good Reason within two years of the consummation of the Change of
Control, Employee shall receive severance pay equal to (i) two times the average
Base Salary paid to Employee for the most recently completed three W-2 years
prior to discharge or resignation and (ii) two times the average Annual Bonus
paid for the most recently completed three W-2 years prior to discharge or
resignation. The severance payment shall be payable in a lump sum as soon as
practicable following the six (6) month anniversary of Employee’s termination of
employment. The severance payment will be made provided that Employee signs and
does not timely revoke a general release of claims (including, without
limitation, contractual, common law and statutory claims) against the Company
and its officers, directors, employees and agents. This severance payment shall
be in lieu of any other severance payment to which Employee is entitled by
reason of the Prior Employment Agreement or any severance plan sponsored by
Saks, Inc. or the Company.
(ii) Upon a Change of Control as defined in paragraph 10(d) while Employee is
employed pursuant to this Agreement, the vesting of stock options and Restricted
Shares held by Employee shall be governed by the terms of such stock options or
Restricted Shares.
(iii) Notwithstanding any other provision of this Agreement, if the aggregate
present value of the “parachute payments” to the Employee, determined under
Section 280G(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
would be at least three times the “base amount” determined under Code
Section 280G, then the “280G Permitted Payment” shall be the maximum benefit
that may be realized upon a Change of Control under this Section 11(d) such that
the aggregate present value of such “parachute payments” to Employee is less
than three times his “base amount.” In addition, in the event the aggregate
present value of the parachute payments to Employee would be at least three
times his base amount even after a reduction of the Change of Control benefits
to $0 (all as determined for purposes of Code Section 280G), compensation
otherwise payable under this Agreement and any other amount payable hereunder or
any other severance plan, program, policy or obligation of the Company or any
other affiliate thereof that would constitute “parachute payments” shall be
reduced so that the aggregate present value of all “parachute payments” to
Employee, as determined under Code Section 280G(b) is less than three times his
base amount. Any decisions regarding the requirement or implementation of such
reductions shall be made by such tax counsel as may be selected by the Company
and acceptable to Employee.

 

7



--------------------------------------------------------------------------------



 



12. Company Property. All advertising, sales, manufacturers’ and other materials
or articles or information, including, without limitation, data processing
reports, customer sales analyses, invoices, price lists or information or any
other materials or data of any kind furnished to Employee by the Company or
developed by Employee on behalf of the Company or at the Company’s direction or
for the Company’s use or otherwise in connection with Employee’s employment with
the Company, are and shall remain the sole and confidential property of the
Company.
13. Non-Competition and Confidentiality. To the maximum extent permissible by
law:
(a) During his employment with the Company and for a period of one year after
the termination of his employment with the Company for any reason whatsoever,
whether by Employee or by the Company and whether during the term of this
Agreement or subsequent to the expiration of this Agreement, Employee shall not,
directly or indirectly induce or intentionally influence any customer, employee,
consultant, independent contractor or supplier of the Company to change his, her
or its business relationship with or terminate employment with the Company.

(b) During his employment with the Company and after the termination of his
employment with the Company for any reason whatsoever, whether by Employee or by
the Company and whether during the term of this Agreement or subsequent to the
expiration of this Agreement for a period equal to one-half of the period for
which the Employee receives severance payments according to paragraph 11(a),
Employee shall not engage in (as a principal, partner, director, officer, agent,
employee, consultant, owner, independent contractor or otherwise) or be
financially interested in the retail department store business of any Competitor
of the Company. For purposes of this Agreement, a Competitor means each of
Federated Department Stores, Dillard’s Inc., Kohl’s Corporation, Belk, Inc. and
J.C. Penney, Inc. or the affiliates and successors of each of them.
(c) During his employment with the Company and at all times thereafter, and
except as required by law, Employee shall not use for his personal benefit, or
disclose, communicate or divulge to, or use for the direct or indirect benefit
of, any person, firm, association or company other than the Company, any
confidential information of the Company that Employee acquires in the course of
his employment, which is not otherwise lawfully known by and readily available
to the general public. This confidential information includes, but is not
limited to: any material referred to in paragraph 12 or any non-public
information regarding the business, marketing, legal or accounting methods,
policies, plans, procedures, strategies or techniques; research or development
projects or results; trade secrets or other knowledge or processes of or
developed by the Company; names and addresses of employees, suppliers or
customers. Employee confirms that such information is confidential and
constitutes the exclusive property of the Company, and agrees that, immediately
upon his termination, whether by Employee or by the Company and whether during
the term of this Agreement or subsequent to the expiration of this Agreement,
Employee shall deliver to the Company all correspondence, documents, books,
records, lists, computer programs and other writings relating to the Company’s
business; and Employee shall retain no copies, regardless of where or by whom
said writings were kept or prepared.

 

8



--------------------------------------------------------------------------------



 



(d) Both during his employment with the Company and following his termination
for any reason, whether by Employee or by the Company and whether during the
term of this Agreement or following the expiration of the Agreement, Employee
shall, upon reasonable notice, furnish to the Company such information
pertaining to his employment with the Company as may be in his possession. The
Company shall reimburse Employee for all reasonable expenses incurred by him in
fulfilling his obligation under this subparagraph (d).
(e) The provisions of subparagraphs (a), (b), (c) and (d) shall survive the
cessation of Employee’s employment for any reason, as well as the expiration of
this Agreement at the end of its term or at any time prior thereto.
(f) Employee acknowledges that the restrictions contained in this paragraph 13,
in view of the nature of the business in which the Company is engaged and the
Employee’s position with the Company, are reasonable and necessary to protect
the legitimate interests of the Company, and that any violation of those
restrictions would result in irreparable injury to the Company. Employee
therefore agrees that, in the event of his violation of any of those
restrictions, the Company shall be entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief against
Employee, in addition to damages from Employee and an equitable accounting of
all commissions, earnings, profits and other benefits arising from such
violation, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled.
(g) Employee agrees that if any or any portion of the foregoing covenants, or
the application thereof, is construed to be invalid or unenforceable, the
remainder of such covenant or covenants or the application thereof shall not be
affected and the remaining covenant or covenants will then be given full force
and effect without regard to the invalid or unenforceable portions. If any
covenant is held to be unenforceable because of the area covered, the duration
thereof, or the scope thereof, Employee agrees that the Court making such
determination shall have the power to reduce the area and/or the duration,
and/or limit the scope thereof, and the covenant shall then be enforceable in
its reduced form. If Employee violates any of the restrictions contained in
subparagraphs (a) or (b), the period of such violation (from the commencement of
any such violation until such time as such violation shall be cured by Employee
to the satisfaction of the Company) shall not count toward or be included in the
restrictive period contained in subparagraphs (a) and (b).
(h) For purposes of paragraphs 12 and 13 of this Agreement, the term “Company”
shall include not only The Bon-Ton Stores, Inc., but also any of its successors,
assigns, subsidiaries or affiliates. Employee consents to the assignment of this
Agreement to any purchaser of the Company or a substantial portion of its
assets.

 

9



--------------------------------------------------------------------------------



 



14. Other Tax Matters.
(a) Employee agrees that he is responsible for paying any and all federal, state
and local income taxes assessed with respect to any money, benefits or other
consideration received from the Company and that the Company is entitled to
withhold any tax payments from amounts otherwise due Employee to the extent
required by applicable statutes, rulings or regulations.
(b) Compliance With Code Section 409A.
(i) Notwithstanding anything to the contrary herein, no payment otherwise
required to be made hereunder that the Company determines constitutes a payment
of nonqualified deferred compensation for purposes of Section 409A of the Code
shall be paid to Employee at a time or in a manner that will be treated as a
violation of the distribution rules of Code Section 409A(a)(2) and no
alternative form of payment of such amount(s) shall be permitted to be made
hereunder if such alternative benefit form would violate any of the requirements
of Code Section 409A(a)(3) or (4) relating to acceleration of benefits and
changes in time and form of distribution (taking into account any regulations or
other guidance issued by Treasury or the Internal Revenue Service with regard to
these Code provisions as may be in effect from time to time).
(ii) The intent of this provision is to ensure that no additional tax
liabilities are imposed on any payments or benefits provided hereunder pursuant
to Code Section 409A, and may require, for example, a delay in commencement of
payments until six months after Employee’s termination of employment with the
Company. In the event any payment is delayed by reason of this paragraph 14,
such payment shall, when made, be increased by an amount representing “interest”
from the date payment would otherwise have been made, through the date payment
is actually made, calculated using the Company’s cost of borrowing as the
interest rate, as determined by the Company at its discretion.
15. Prior Agreements.
(a) Employee represents that there are no restrictions, agreements or
understandings whatsoever to which Employee is a party that could impact upon
his employment under this Agreement or that would prevent or make unlawful his
execution of this Agreement or his employment hereunder.
(b) Employee agrees that he will not use or disclose any confidential or
proprietary information of any of his prior employers during the course of his
employment under this Agreement.
16. Entire Understanding. This Agreement contains the entire understanding
between the Company and Employee with respect to the subject matter hereof and
supersedes all prior and contemporary agreements and understandings, inducements
or conditions, express or implied, written or oral, between the Company and
Employee except as herein contained. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.

 

10



--------------------------------------------------------------------------------



 



17. Modifications. This Agreement may not be modified orally but only by written
agreement signed by Employee and the Company’s Chief Executive Officer or such
other person as the Board may designate specifically for this purpose.
18. Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
19. Consolidation, Merger or Sale of Assets. Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another entity that assumes this
Agreement and all obligations and undertakings of the Company hereunder. Under
such a consolidation, merger or transfer of assets and assumption, the term “the
Company” as used herein, shall mean such other entity and this Agreement shall
continue in full force and effect.
20. Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received when delivered (personally, by courier
service such as UPS or by messenger) or when deposited in the United States
mails, registered or certified mail, postage pre-paid, return receipt requested,
addressed as set forth below:

  (a)   If to the Company:         The Bon-Ton Stores, Inc.
331 W. Wisconsin Avenue
Milwaukee, WI 53203
Attention: Chief Executive Officer
        with a copy to:         The Bon-Ton Stores, Inc.
2801 East Market Street
York, PA 17402
Attention: General Counsel     (b)   If to Employee:         Anthony Buccina
1963 W. Hidden Reserve Court
Mequon, WI 53092

 

11



--------------------------------------------------------------------------------



 



In addition, notice by mail shall be by air mail or courier if posted outside of
the continental United States. Any party may alter the address to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this paragraph for the giving of
notice.
21. No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
22. Binding Agreement. This Agreement shall be binding upon, and shall inure to
the benefit of the Company and its successors, representatives, and assigns and
shall be binding upon Employee, his heirs, executors and legal representatives.
23. No Assignment by Employee. Employee acknowledges that the services to be
rendered by him are unique and personal. Accordingly, Employee may not assign or
delegate any of his rights or obligations hereunder, except that he may assign
certain rights hereunder if agreed to in writing by the Chief Executive Officer.
24. Indulgences. Neither the failure nor any delay on the part of either party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
25. Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
26. Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
notwithstanding any conflict-of-laws doctrines of such state or any other
jurisdiction to the contrary, and without the aid of any canon, custom or rule
of law requiring construction against the draftsman.
27. Chief Executive Officer. In the absence of the Chief Executive Officer, the
decisions of the Chief Executive Officer may be made by such other person as
designated by the Company’s Board.
28. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties hereto.


 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have duly
executed and delivered, in Pennsylvania, this Agreement as of the date first
above written.

            THE BON-TON STORES, INC.
      By:   /s/ Byron L. Bergren         Byron L. Bergren        President and
Chief Executive Officer        EMPLOYEE:
      /s/ Anthony Buccina       Anthony Buccina   

 

13